Citation Nr: 1523644	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1981 to June 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated October 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in December 2014 and was remanded for further development.  Specifically, the Board requested a supplemental VA examination.  The requested action was completed and the matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension did not begin during, or for several years after, his active duty service.

2.  The Veteran's currently diagnosed hypertension was not caused or permanently increased in severity by his service-connected sleep apnea.

3.  The Veteran's currently diagnosed diabetes mellitus did not begin during, or for several years after, his active duty service.

4.  The Veteran's currently diagnosed diabetes mellitus was not caused or permanently increased in severity by his service-connected sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service-connected sleep apnea, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, defined by 38 C.F.R. § 3.309(a) and including hypertension and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Walker v. Shinseki, F. 3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Alternatively, if the chronic disease was shown in service, with manifestations sufficient to identify the disease and sufficient observation to establish chronicity, then subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

As will be discussed below, the evidence does not establish the elements of service connection have been met regarding either issue on appeal.

First, the Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he developed hypertension or diabetes mellitus during his active duty service.  His in-service blood pressure readings included 120/70 in October 1981; 118/78 in December 1982; 116/66, 120/80, and 122/82 in June 1983; and 100/80 in January 1984, all within the normal range.  During his April 1984 separation examination, he was noted to be in normal health, and his blood pressure was 124/56.  Accordingly, the evidence does not establish he developed hypertension or diabetes mellitus during his active duty service.

As discussed above, both diabetes mellitus and hypertension are included on the list of chronic diseases which may be presumed service-connected if developed within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.  In his February 2009 written statement, the Veteran asserted his disorders developed within one year from separation.  However, this lay assertion is not supported by the medical evidence.

First, in September 1986, two years after his separation from active duty service, the Veteran filed his initial claim for VA benefits, seeking service connection for a jaw and nose disorder.  However, the Veteran did not include any complaint of symptoms of diabetes or hypertension.  Because filing a claim indicates the Veteran was familiar with the VA benefit process, his failure to include any complaint of hypertension or diabetes at that time provides evidence against his assertion he experienced these disorders since his active duty service.  

Moreover, during his November 1986 VA examination his blood pressure was 120/84, within the normal range.  No diagnosis of hypertension or diabetes was included.  Therefore, the results from this initial VA examination do not reflect the Veteran experienced hypertension or diabetes within two years of his separation from active duty service, providing additional evidence against his assertion.  Furthermore, in subsequent claims filed in March and September of 1987 the Veteran again did not include any report of hypertension or diabetes, providing further evidence against his assertion.

Additionally, VA treatment records from the years shortly after his separation from active duty service continue to reflect the Veteran's blood pressure was within the normal range.  For example, in September 1987 his blood pressure readings were 108/74, 110/90, and 112/62.

Medical records from late January to early February 1988 reflect the Veteran was treated for myocardial infarction, a heart attack.  However, no elevated blood pressure was noted during these treatment records.  Instead, on a January 1988 EKG his blood pressure was 128/88.  Most persuasively, on a February 1988 evaluation, a cardiologist specifically noted the Veteran had no prior history of diabetes or hypertension.  Therefore, although the medical records reflect the Veteran experienced a heart attack in early 1988, these records probative evidence against his assertion he experienced hypertension or diabetes during that time.  

Therefore, the contemporaneous medical records provide highly probative evidence against the Veteran's assertion he experienced hypertension and diabetes within one year of his separation.  Instead, the February 1988 cardiac evaluation report provides affirmative evidence that he still had not experienced these disorders approximately four years after his separation from active duty service.  Therefore, the elements for presumptive service connection under 38 C.F.R. § 3.307(a)(3) have not been met.

Medical records throughout the 1990s continued to reflect the Veteran had blood pressure readings in the normal range, and there was no mention of symptoms of diabetes.  Instead, the medical records reflect the Veteran first developed hypertension and diabetes mellitus in 2005.  During his initial May 2005 evaluation with his private physician, Dr. G, no symptoms of hypertension or diabetes are noted.  Instead, subsequent treatment records from Dr. G. in June 2005 suggest both conditions developed at that time.  

On June 1, Dr. G. indicated the Veteran's glucose was 127, "which is a little high for him" and advised additional testing.  When he returned on June 15, his glucose was noted to be 131 and Dr. G. opined "most likely this gentleman also has prediabetic features."  Additionally, his blood pressure was 138/96, and Dr. G. commented "this is probably from stress because he has always had very good blood pressures."  He advised diet change to control glucose and blood pressure.  Therefore, Dr. G's treatment records from June 2005 reflect that symptoms of both the Veteran's diabetes and his hypertension developed for the first time in approximately June 2005, more than twenty years after his separation from active duty service, providing additional evidence against his claim.

After the summer of 2005, the Veteran continued to receive consistent medical treatment for his diabetes mellitus and hypertension.  These medical treatment records do not contain any medical opinion relating the Veteran's current diagnosed diabetes mellitus and hypertension to his active duty service.

However, the Veteran has asserted that his diabetes mellitus and hypertension were caused and/or aggravated by his service-connected sleep apnea.  Dr. G. has submitted several letters asserting the Veteran's hypertension and diabetes are related to his sleep apnea, for example his March 2010 and April 2011 letters.  However, these letters do not provide any rationale for his conclusion, but instead merely state, "It's a well-known fact that sleep apnea is associated with diabetes or hypertension."  Because these letters do not include any rationale in support of Dr. G's opinion which may be evaluated by the Board, they are limited in probative value.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In May 2010, the Veteran was provided with a VA examination.  The examiner indicated the Veteran's diabetes mellitus and hypertension were diagnosed in approximately 2006.  The examiner opined the Veteran's current diagnosed diabetes mellitus was not caused by his service-connected sleep apnea.  He explained that although the evidence suggested sleep apnea can cause diabetes mellitus, there was no evidence that in this case, the Veteran's sleep apnea was the etiology of his diabetes mellitus.  Accordingly, this examiner's report provides evidence against the Veteran's claim.

In an August 2010 letter, Dr. G. again opined the Veteran's service-connected sleep apnea contributed to his development of hypertension and diabetes mellitus.  He explained that the American Journal of Medicine indicated untreated sleep apnea can increase risk of high blood pressure and diabetes by placing stress on the heart.  


However, in that same letter, Dr. G indicated the Veteran had been treated for hypertension since his 1988 heart attack and was diagnosed with diabetes mellitus in approximately the spring of 1990.  However, both of these statements are contradicted by the contemporaneous medical evidence, including early records from Dr. G himself, which reflect the Veteran was first diagnosed with both disorders in approximately 2005, as discussed in detail above.  Because Dr. G's letter includes statements contradictory to the medical evidence, including his own records, the Board finds this letter is not probative.  See e.g. Reonel v. Brown, 5 Vet. App. 458, 461 (1993).

In August 2010, the Veteran was provided with an additional examination.  The examiner opined the Veteran's currently diagnosed hypertension was not caused by his obstructive sleep apnea.  In a December 2010 addendum opinion, the same examiner explained the Veteran's hypertension and diabetes were not caused by his service-connected sleep apnea, because both disorders were diagnosed before his sleep apnea was diagnosed in 2008.  Additionally, the examiner noted the Veteran had additional risk factors for hypertension and diabetes, including being overweight.

The claims file also includes internet research submitted by the Veteran which suggests patients with sleep apnea have an increased risk of developing diabetes and hypertension.  This opinion was again expressed by a September 2014 letter from Dr. G.  However, Dr. G's letter again failed to provide any rationale as to why, in this case, the Veteran's hypertension and diabetes, which both developed before his sleep apnea, were caused by his service-connected sleep apnea.  Therefore, they are of limited probative value.

Finally, in December 2014 the same VA examiner provided an additional opinion upon remand.  The examiner opined the Veteran's diabetes was likely due to his several risk factors, including being overweight, strong family history, and higher incidence of diabetes in the Hispanic community, instead of his sleep apnea.  She opined Dr. G.'s statements attributing the Veteran's diabetes to his service-connected sleep apnea were not based on accepted medical knowledge.  She again explained the Veteran's diabetes mellitus predated his sleep apnea.  She also noted the Veteran's diabetes had not increased in severity after the onset of his sleep apnea, providing evidence against the Veteran's assertion his sleep apnea aggravated his diabetes.

Regarding the Veteran's hypertension, she opined his hypertension predated the onset of his sleep apnea.  She also noted he was diagnosed with primary or essential hypertension, not secondary hypertension.  The examiner then opined the Veteran's sleep apnea was mild and therefore less likely than not aggravated his hypertension.  Because this examiner provided a full rationale for her opinions, based on the Veteran's medical history, this report provides probative evidence against the Veteran's claim.

Based on the foregoing, the probative evidence does not establish the Veteran's currently diagnosed hypertension or diabetes mellitus were caused or aggravated by his service-connected sleep apnea.  Although the claims file includes several letters from Dr. G opining the Veteran's current hypertension and diabetes were related to sleep apnea, Dr. G did not provide a rationale for his assertion in any of his letters.  Accordingly, his bare assertions, without any rationale, are not probative.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Instead, the claims file also includes several reports from a VA examiner, with complete accompanying rationale, explaining that, based on the facts in this case, the Veteran's hypertension and diabetes mellitus began before his service-connected sleep apnea, and were not otherwise increased in severity by his sleep apnea.  Accordingly, the elements of secondary service connection have not been met.  38 C.F.R. § 3.310.

After considering all the foregoing, the Board finds the elements of service connection have not been met for hypertension or diabetes mellitus.  Neither of these disorders began during, or for many years after, his separation from service.  Instead, the medical evidence suggests both disorders developed approximately twenty years after his June 1984 separation.  The claims file does not include any medical opinion otherwise relating the Veteran's hypertension and diabetes to his active duty service.  As discussed in detail above, although the claims file does include letters from the Veteran's private physician relating his hypertension and diabetes to his service-connected sleep apnea, these letters without any accompanying rationale are not probative.  Instead, the probative opinions from the VA examiner opine the Veteran's current hypertension and diabetes mellitus were not caused or permanently increased in severity by his service-connected sleep apnea.  Therefore, entitlement to service connection is not established, and the Veteran's appeals are denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  As discussed in the prior remand, although at his hearing the Veteran suggested additional relevant private records were outstanding, the Veteran did not provide enough information for the VA to obtain the relevant records, and did not provide a copy himself.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, without the Veteran's cooperation, no further actions were available to the VA to obtain these records.

In September 2014, the Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any relation to service or his service-connected disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical evidence.  As discussed, although the Veteran suggested the presence of additional private records, these records were not provided by the Veteran or identified so that they could be obtained by the VA.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for hypertension, including as secondary to service-connected sleep apnea, is denied.

Entitlement to service connection for diabetes mellitus, including as secondary to service-connected sleep apnea, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


